DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The first sentence includes language that can be implied (“is described”), which should be avoided

Claim Objections
Claim 20 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 20:  Claim 20 should be amended such that it ends with a period (.).

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “race track” and its “track wall” (including the “outer edge”) is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-12, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wynnytsky (US Patent 9,677,234).
	Re Claim 1:  Wynnytsky discloses a safety fence support system (see Fig. 1) for a race track (see annotated Fig. 1 below; also see note above related to this functional limitation) including a track wall positioned proximate an outer edge of the race track, the safety fence support system comprising: 
at least two support members (see below) spaced apart from one another, each of the at least two support members including an upper portion, a lower portion, and an intermediate portion (see below) extending between the upper and lower portions; 
an upper mount member (22) extending between each of the at least two support members and operatively interconnecting the upper portions of the at least two support members; 
a lower mount member (for example, lower pulleys 12; Fig. 1) spaced apart from the upper mount member; 
at least one cable (20) extending between the upper and lower mount members; and 
a catching member (18) extending between the upper and lower mount members and between the at least two support members, wherein the at least two support members are positioned a predetermined distance from the catching member such that a support post impact avoidance zone is defined between the catching member and the intermediate portion of each of the at least two support members. 
Re Claim 2:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the catching member (18) is made of a semi-flexible material (nylon netting 18).
	Re Claim 3:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the catching member (18) is selected from the group consisting of fencing, netting (nylon netting 18), and mesh.
Re Claim 4:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein each of the at least two support members (see annotated Fig. 1 below) is made of a rigid material.


    PNG
    media_image1.png
    561
    791
    media_image1.png
    Greyscale

	Re Claim 5:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the upper mount member (22) is operatively connected to each of the at least two support members and the lower mount member (lower pulleys 12) is operatively connected to the track wall (see annotated Fig. 1 above).
	Re Claim 6:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein there are no mount members positioned between the upper (22) and lower (lower pulleys 12) mount members.
	Re Claim 7:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein there are no rigid structures positioned within the support post impact avoidance zone (see annotated Fig. 1 above).
Re Claim 11:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the upper portion (see annotated Fig. 1 above) of each of the at least two support members has an arcuate-shaped cross-section and extends to a point positioned substantially directly above the outer edge of the race track.
Re Claim 12:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the lower portion of each of the at least two support members is operatively connected to the track wall (see annotated Fig. 1 above).
Re Claim 14:  Wynnytsky discloses a safety fence support system (see Fig. 1) for a race track (see annotated Fig. 1 above; also see note above related to this functional limitation) including a track wall positioned proximate an outer edge of the race track, the safety fence support system comprising: 
at least two support members (see above) spaced apart from one another, each of the at least two support members including an upper portion, a lower portion, and an intermediate portion (see above) extending between the upper and lower portions, wherein the upper portion (see annotated Fig. 1 above) of each of the at least two support members has an arcuate-shaped cross-section; and
a catching member (18) extending between the at least two support members, wherein the at least two support members are positioned a predetermined distance from the catching member such that a support post impact avoidance zone is defined between the catching member and the intermediate portion of each of the at least two support members.
Re Claim 15:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein there are no rigid structures positioned within the support post impact avoidance zone (see annotated Fig. 1 above).
Re Claim 17:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the upper portion (see annotated Fig. 1 above) of each of the at least two support members extends to a point positioned substantially directly above the outer edge of the race track.
Re Claim 18:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the lower portion of each of the at least two support members is operatively connected to the track wall (see annotated Fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wynnytsky (US Patent 9,677,234).
Re Claims 9-10 and 16:  Wynnytsky, as discussed above, discloses a safety fence support system significantly as claimed, except it does not explicitly disclose wherein the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claims 9 and 16); and wherein the support post impact avoidance zone has a dimension of about 16 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claim 10).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimensions of the device of Wynnytsky such that the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claim 9); and wherein the support post impact avoidance zone has a dimension of about 16 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claim 10), since such a design consideration would have been within the skill of the art, for the purpose of improving safety of the fence by optimizing the size of the support post impact avoidance zone.
Re Claim 20:  Wynnytsky discloses a safety fence support system (see Fig. 1) for a race track (see annotated Fig. 1 above; also see note above related to this functional limitation) including a track wall positioned proximate an outer edge of the race track, the safety fence support system comprising: 
at least two support members (see annotated Fig. 1 above) spaced apart from one another, each of the at least two support members including an upper portion having an arcuate-shaped cross-section, a lower portion operatively connected to the track wall, and an intermediate portion (see annotated Fig. 1 above) extending between the upper and lower portions; and
a catching member (18) extending between the at least two support members, wherein the at least two support members are positioned a predetermined distance from the catching member such that a support post impact avoidance zone is defined between the catching member and the intermediate portion.
Wynnytsky does not explicitly disclose wherein the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimensions of the device of Wynnytsky such that the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members, since such a design consideration would have been within the skill of the art, for the purpose of improving safety of the fence by optimizing the size of the support post impact avoidance zone.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wynnytsky (US Patent 9,677,234), as applied to claims 1-7, 11-12, 14-15, and 17-18 above, and further in view of Martin (US Patent 4,082,271).
	Re Claim 8:  Wynnytsky, as discussed above, discloses a safety fence support system significantly as claimed, except it does not explicitly disclose wherein the upper mount member is operatively connected to each of the at least two support members by at least one of welding and clamping.
	Martin teaches the use of a fence system (see Fig. 1) comprising at least two support members (22), each of the support members including an upper portion (at 38’), a lower portion (at 32), and an intermediate portion (at 36); an upper mount member (18); a lower mount member (30); and a catching member (16); and further wherein the upper mount member (18) is operatively connected to each of the at least two support members by at least one of welding and clamping (see the clamping arrangement shown in Fig. 6a), for the purpose of securely retaining the upper mount member in place in a deployed condition.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wynnytsky such that the upper mount member is operatively connected to each of the at least two support members by at least one of welding and clamping, as taught by Martin, for the purpose of securely retaining the upper mount member in place in the deployed condition.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wynnytsky (US Patent 9,677,234), as applied to claims 1-7, 11-12, 14-15, and 17-18 above, and further in view of Heinisch (AT 299039, a copy of which is attached herewith).
	Re Claims 13 and 19:  Wynnytsky, as discussed above, discloses a safety fence support system significantly as claimed, except it does not explicitly disclose wherein the lower portion of each of the at least two support members has a substantially L-shaped cross-section.
	Heinisch teaches the use of a fence system (see Figs. 1-2) comprising at least two support members (1), each of the support members including an upper portion (at 2; Fig. 1), a lower portion (the portion secured within the ground surface), and an intermediate portion (at 1; Fig. 1); and a catching member (3); and further wherein the lower portion of each of the at least two support members has a substantially L-shaped cross-section (see Fig. 1), for the purpose of firmly supporting the support member.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wynnytsky such that the lower portion of each of the at least two support members has a substantially L-shaped cross-section, as taught by Heinisch, for the purpose of firmly supporting the support member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678